                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                          SHERMAN DIVISION


    JOSE LUIS PATINO, #18921-078                     §

    VS.                                              §            CIVIL ACTION NO. 4:16cv776
                                                                  CRIMINAL NO. 4:10CR00140-014
    UNITED STATES OF AMERICA                         §

                                         ORDER OF DISMISSAL

           The above-entitled and numbered civil action was heretofore referred to United States
    Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,
    which contains proposed findings of fact and recommendations for the disposition of such action,
    has been presented for consideration, and no objections thereto having been timely filed, the Court
    is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts
    same as the findings and conclusions of the Court. It is therefore
.
           ORDERED that the Motion to Vacate, Set Aside or Correct a Sentence by a Person in
    Federal Custody pursuant to 28 U.S.C. § 2255 is DISMISSED without prejudice. Fed. R. Civ. P.
    41(b); Rule 41, Local Rules for the Eastern District of Texas. All other motions not previously ruled
    on are hereby DENIED.
          SIGNED this 1st day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
